Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-2208

                                ALMA PULA,

                               Petitioner,

                                     v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Boudin, Chief Judge,
               Torruella and Lipez, Circuit Judges.



     Fatos Koleci on brief for petitioner.
     Michael Sady, Assistant U.S. Attorney, and Michael J.
Sullivan, United States Attorney, on brief for respondent.



                              July 13, 2007
            Per Curiam.     Alma Pula ("Pula"), her husband, and their

two children, all of whom are natives and citizens of Albania,

petition for review of a decision of the Board of Immigration

Appeals ("BIA"), dismissing their appeal from a decision of an

immigration    judge    ("IJ")     denying   their    claims   for    asylum,

withholding of removal, and relief under the Convention Against

Torture ("CAT").

            The undisputed facts are essentially as follows:               Pula

and her family are well-known anti-communists and supporters of the

Democratic Party.      When she left Albania, the Socialist Party was

in power.    For some time before that, she had been serving as the

Vice Director of the Higher School of Nursing.           The Director, who

was a doctor and member of the Socialist Party, resented her

because she was a woman and a nurse, had strong connections with

foreign funding sources, had instituted various reforms at the

school   giving    nurses   more    teaching   responsibility,       and    had

complained that students were being sexually harassed and extorted

for money by doctors on the faculty.                 In response to        those

complaints, the Director said, "[T]he Jaranis [Pula's family] are

always troublemakers[;] . . . they think they are so perfect . . .

[W]ho cares about your democratic little ideas."

            After Pula learned that her position was being advertised

with enhanced qualifications that only a doctor could satisfy and

that the position was likely to be filled by a doctor with

                                     -2-
Socialist   Party    connections,   she   confronted   the   Director   and

threatened to expose the corruption and sexual harassment at the

school. Two days later, when she was walking home from the school,

she was accosted by an unknown man (whom she thought was a member

of the Albanian secret police because of the way he was dressed),

who called her a "bitch of Sali Berisha," the leader of the

Democratic Party; grabbed her by the hair; and told her to shut up

or he would make her shut up, which she took as a death threat.

When she arrived home, she found that her two young sons had

disappeared.     When the boys returned unharmed a few hours later,

they reported that a man who said that he was a friend of hers took

them for a ride, bought them ice cream, and told them to tell their

mother to take better care of them in the future.            Shaken up by

those two events, which she thought were connected, she consulted

a family friend who advised her to stay indoors and ultimately to

leave Albania.      She took his advice, and she and her sons left a

month later to join her husband, who was already in the United

States visiting relatives.

            In finding Pula and her family ineligible for asylum, the

BIA correctly determined that Pula's alleged mistreatment, while

undoubtedly frightening, did not rise to the level of "persecution"

for purposes of eligibility for asylum or withholding of removal.

See, e.g., Alibeaj v. Gonzales, 469 F.3d 188, 189-90 (1st Cir.

2006) (concluding that death threats, beating, and misappropriation


                                    -3-
of property, without any permanent or serious physical injuries,

were "plainly insufficient to compel a finding of persecution").

The BIA also permissibly rejected Pula's claim that those events

were on account of her political beliefs.         See Ziu v. Gonzales, 412

F.3d 202, 204-05 (1st Cir. 2005) (holding that "IJ was free to

reject such speculation as to motive even while generally finding

petitioner credible as to historical facts").                The timing of the

alleged incidents--just two days after Pula had threatened to

expose corruption in the nursing school's handling of donated

funds--is a strong indication that those incidents were motivated

by a desire to silence such exposure rather than by Pula's long-

standing   political    affiliation      or   beliefs.       As   Pula    herself

testified, coming between embezzlers and their funding sources

could well place her in danger.                  Finally, the BIA also

supportably determined that Pula had failed to show that the

unidentified men who assaulted and threatened her and abducted her

sons were connected with the Albanian government.                 Her testimony

that the assault occurred near the headquarters of the secret

police   and   that    the   assaulter    resembled      a    member     of   that

organization because he was wearing a light gray business suit

certainly does not compel a finding of a government connection.

See generally Attia v. Gonzales, 477 F.3d 21, 13 (1st Cir. 2007)

(stating applicable standard of judicial review).              She provided no




                                    -4-
evidence at all that the abductor of her children was a government

agent.

             Absent past persecution on a protected ground, the IJ

correctly placed the burden on Pula to prove that she had a well-

founded fear of future persecution, Orelien v. Gonzales, 467 F.3d

67, 72 (1st Cir. 2006), and concluded that she had failed to do so.

Although neither the IJ nor the BIA explained their reasoning on

this point, "the agency's path may reasonably be discerned" from

the record.     Tota v. Gonzales, 457 F.3d 161, 166 n.9 (1st Cir.

2006) (quotation marks and citation omitted); see also Sulaiman v.

Gonzáles, 429 F.3d 347, 350 (1st Cir. 2005) (declining to remand

for an express finding on past persecution where agency's reasoning

was sufficiently clear from the record to permit judicial review).

Like   her   claim   of   past   persecution,   Pula's   fear   of   future

persecution was premised on the scenario that if forced to return

to Albania, she would expose corruption at the nursing school and

would be persecuted on that ground.       The determination that Pula's

alleged past persecution on that ground was not on account of her

political beliefs applies equally well to her fear of future

persecution on that same ground.

             The fact that the IJ's and BIA's decisions did not

expressly mention some evidence in Pula's favor--including the

declaration and testimony of Bernd Fischer, a professor of Balkan

history, who opined that Pula had reason to fear persecution by the


                                    -5-
Socialist Party government--is inconsequential.        "[E]ach piece of

evidence need not be discussed in a decision."      Morales v. INS, 208

F.3d 323, 328 (1st Cir. 2000).       Rather, "'in the absence of clear

evidence to the contrary, [we] presume that [the IJ and BIA] have

properly discharged their official duties.'" Tota, 457 F.3d at 168

(citation   omitted).    No   such    contrary   evidence   exists   here.

Indeed, in the course of the hearing, the IJ expressly stated that

he had reviewed the documentary evidence, including Professor

Fischer's declaration, before the hearing, and the IJ also allowed

Dr. Fischer to testify by telephone even though his declaration was

already in evidence.

            Moreover, a review of the record in its entirety does not

compel a contrary conclusion. Even Dr. Fischer's opinion that Pula

had grounds to fear persecution by the Socialist Party government

was qualified. And the recent reports of country conditions in the

record indicate that politically related violence by the Socialist

Party government against Democratic Party supporters had abated by

the time of the hearing before the IJ.      See also Tota, 457 F.3d at

166-67; Alibeaj, 469 F.3d at 193.

            Having properly found Pula and her family ineligible for

asylum, the BIA also correctly concluded that they could not meet

the higher standard for withholding of removal.       Orelien, 467 F.3d

at 73.   Its determination that the Pulas were not eligible for CAT

relief was also legally correct and supported by the record.           As


                                     -6-
the IJ and BIA concluded, Pula presented no evidence that she would

likely be "tortured" upon returning to Algeria, as that term is

narrowly defined in the applicable regulations.   See id. (citing 8

C.F.R. § 208.18(a)(1)).

          In sum, we find the BIA's decision to be free of legal

error and supported by substantial evidence in the record as a

whole.   Accordingly, we affirm the BIA's decision and deny the

petition for review.   See 1st Cir. R. 27.0(c).




                                -7-